DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1, 11 17-20 based on the Response filed on 07/10/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claim 16 is cancelled. Non-elected claims 2-5 and 12-15 are withdrawn. Claims 1, 6-11, and 17-20 are readable upon the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the driving circuit layer comprises a source/drain layer and a second pixel electrode layer disposed in a same layer as the source/drain layer” in claims 1, 11 combined with “the first pixel electrode layer and the first common electrode layer form a first electric field; wherein the second sub-display panel comprises [[a]] the second pixel electrode layer disposed on a side of the first substrate away from the driving circuit layer, a second light-emitting layer disposed on the second pixel electrode layer, and a second cathode reflective layer disposed on the second light-emitting layer; and  wherein the second pixel electrode layer is electrically connected to the source/drain layer or the first pixel electrode layer in the driving circuit layer through a first via hole” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 cite “the driving circuit layer comprises a source/drain layer 124 and a second pixel electrode layer 30 disposed in a same layer as the source/drain layer 124” (as shown in Fig. 5), which contradicts to the feature “the second sub-display panel comprises [[a]] the second pixel electrode layer 30 disposed on a side of the first substrate away from the driving circuit layer” in the dependent claims 8, 18 as shown in  Fig. 6.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6 and 11 are rejected under 35 U.S.C. 102(a1)(1) as being anticipated by Kim et al. (US 20190361310).

    PNG
    media_image1.png
    494
    472
    media_image1.png
    Greyscale

Regard to claim 1, Kim et al. disclose a display panel, wherein the display panel comprises 
a first sub- display panel 100 and 
a second sub-display panel 300 disposed at a side of the first sub-display panel, 
wherein the first sub-display panel comprises 
a first substrate [a buffer layer BU and a lower substrate 110] and 
a driving circuit layer [a thin film transistor (TFT) T] disposed on the first substrate, and 
the driving circuit layer T allows the first sub-display panel 100 or/and the second sub-display panel 300 to transmit light; and 
wherein the driving circuit layer T comprises a source/drain layer and a second pixel electrode layer disposed in a same layer as the source/drain layer (see annotation of Fig. 4).
Regard to claim 6, Kim et al. disclose the display panel, wherein 
one of the first sub-display panel and the second sub-display panel is a liquid crystal display panel [an electrochromic layer 233 may include a liquid crystal, a dichroic dye, and an ion material. For example, when the driving circuit unit 400 does not apply a voltage to the first and second electrodes 231 and 232, the electrochromic layer 233 may transmit light incident thereon as-is and the light-controlling device 200 may perform the light transmission mode. On the other hand, when the driving circuit unit 400 applies a voltage to the first and second electrodes 231 and 232, the electrochromic layer 233 may block light incident thereon and the light-controlling device 200 may be configured to perform the light-blocking mode [0078]], and 
the other one of the first sub-display panel and the second sub-display panel is an OLED display panel [the light-emitting layer EL may include an organic light-emitting layer, an inorganic light-emitting layer, or a micro light-emitting diode [0057]].

Regard to claim 11, Kim et al. disclose a display device, comprising a display panel, wherein the display panel comprises 
a first sub-display panel 100 and 
a second sub-display panel 300 disposed at a side of the first sub-display panel, 
wherein the first sub-display panel comprises 
a first substrate [a buffer layer BU] and 
a driving circuit layer [a thin film transistor (TFT) T] disposed on the first substrate, and 
the driving circuit layer T allows the first sub-display panel 100 or/and the second sub-display panel 300 to transmit light; 
wherein the driving circuit layer comprises a source/drain layer and a second pixel electrode layer disposed in a same layer as the source/drain layer (see annotation of Fig. 4); 
wherein 
one of the first sub-display panel and the second sub-display panel is a liquid crystal display panel [an electrochromic layer 233 may include a liquid crystal, a dichroic dye, and an ion material. For example, when the driving circuit unit 400 does not apply a voltage to the first and second electrodes 231 and 232, the electrochromic layer 233 may transmit light incident thereon as-is and the light-controlling device 200 may perform the light transmission mode. On the other hand, when the driving circuit unit 400 applies a voltage to the first and second electrodes 231 and 232, the electrochromic layer 233 may block light incident thereon and the light-controlling device 200 may be configured to perform the light-blocking mode [0078]], and 
the other one of the first sub-display panel and the second sub-display panel is an OLED display panel [the emissive area EA of each of the plurality of pixels P of the display panel 100[0080] forms  an organic light-emitting display apparatus [0006]]; and 
wherein the display panel further comprises a second substrate disposed on a side of the first sub-display panel away from the second sub-display panel.

Claims 1, 6, 9, 11 and 19 are rejected under 35 U.S.C. 102(a1)(1) as being anticipated by Yim et al. (US 20130314647).

    PNG
    media_image2.png
    465
    930
    media_image2.png
    Greyscale

Regard to claim 1,  Yim et al. disclose a display panel, wherein the display panel comprises 
a first sub-display panel [OLED in annotated Figs.6G] and 
a second sub-display panel [LCD in annotated Figs.6G] disposed at a side (a back side) of the first sub-display panel, 
wherein the first sub-display panel comprises 
a first substrate 1 and 
a driving circuit layer (TFT TR) disposed on the first substrate 1, and 
the driving circuit layer allows the first sub-display panel or/and the second sub-display panel to transmit light (see Fig. 5 or 11).  
wherein the driving circuit layer T comprises a source/drain layer and a second pixel electrode layer 217 disposed in a same layer as the source/drain layer.

Regard to claim 6, Yim et al. disclose the display panel, wherein 
one of the first sub-display panel and the second sub-display panel is a liquid crystal display panel, and 
the other one of the first sub-display panel and the second sub-display panel is an OLED display panel.  

Regard to claims 9 and 19,  Yim et al. disclose the display panel, wherein the display panel further comprises 
a first polarizer layer 42 disposed between the first sub-display panel and the second sub-display panel [a second retarder 42 is between the transparent display device 10 and the transmittance adjusting device 20 as shown in Fig. 1], and 
a fourth polarizer layer [a first linear polarizer 51] disposed on a side of the first sub-display panel away from the second sub-display panel or on a side of the second sub-display panel away from the first sub-display panel (see Fig. 1).  

Regard to claim 11, Yim et al. disclose a display panel, wherein the display panel comprises 
a first sub-display panel [OLED in annotated Figs.6G] and 
a second sub-display panel [LCD in annotated Figs.6G] disposed at a side (a back side) of the first sub-display panel, 
wherein the first sub-display panel comprises 
a first substrate 1 and 
a driving circuit layer (TFT TR) disposed on the first substrate 1, and 
the driving circuit layer allows the first sub-display panel or/and the second sub-display panel to transmit light (see Fig. 5 or 11).  
wherein the driving circuit layer T comprises a source/drain layer and a second pixel electrode layer 217 disposed in a same layer as the source/drain layer;
wherein 
one of the first sub-display panel and the second sub-display panel is a liquid crystal display panel, and 
the other one of the first sub-display panel and the second sub-display panel is an OLED display panel; and 
wherein the display panel further comprises a second substrate disposed on a side of the first sub-display panel away from the second sub-display panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 20130314647).

Yim et al. disclose the display panel, wherein the display panel further comprises 
a second substrate [a second linear polarizer 52] disposed on a side of the first sub-display panel LCD away from the second sub-display panel OLED [Fig. 6G]. 
a third substrate 2 disposed on a side of the second sub-display panel away from the first sub-display panel 1, and 

However, Yim et al. fail to disclose the display panel, wherein a thickness of the first substrate is smaller than a thickness of the second substrate or the third substrate.   

It would be obvious as a matter of design choice to have “a thickness of the first substrate smaller than a thickness of the second substrate or the third substrate”, since applicant has not disclosed that “a thickness of the first substrate smaller than a thickness of the second substrate or the third substrate” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a thickness of the first substrate smaller than a thickness of the second substrate or the third substrate”.  

Allowable Subject Matter
Claim 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 17 are allowed since there is no prior teaches the display panel, wherein 
the first sub-display panel further comprises a first pixel electrode layer disposed on the driving circuit layer, and a first light- emitting layer disposed on the first pixel electrode layer, and a first cathode reflective layer disposed on the first light-emitting layer; wherein 
the second sub-display panel comprises a second liquid crystal layer disposed on a side of the first substrate away from the driving circuit layer, and a second common electrode layer disposed on the second liquid crystal layer; and wherein the driving circuit layer comprises the [[a]] second pixel electrode layer disposed in a same layer as at least one metal layer in the driving circuit layer, and the second pixel electrode layer and the second common electrode layer form a second electric field.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871